Citation Nr: 1000456	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disability has been 
received.  

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March to June 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in which the RO found that new 
and material evidence had not been submitted sufficient to 
reopen a claim for service connection for bipolar disorder 
type II/depression/anxiety (claimed as mental condition, 
depression, and nervous disorder).  

In a form accompanying his March 2007 substantive appeal, the 
Veteran requested a local hearing with a Decision Review 
Officer (DRO).  An April 2007 letter informed the Veteran 
that his hearing was scheduled in June 2007.  However, the 
record reflects that, on the date of the scheduled hearing, 
the Veteran had an informal conference with the DRO and 
cancelled his local hearing request.  

In the January 2007 statement of the case, the RO found that 
new and material evidence had been received, and addressed 
the claim for service connection on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim for service connection. That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received, the Board has 
characterized the issues on appeal as reflected on the title 
page.

The Board has also considered the decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, as will be discussed below, the Veteran was previously 
denied service connection for bipolar disorder type 
II/depression/anxiety on the basis that service treatment 
records did not reveal any complaints or treatment for a 
mental condition and there was no medical evidence linking 
current bipolar disorder II/depression/anxiety to any in-
service event or occurrence.  At the time of that rating 
decision, the VA treatment records included findings of 
bipolar disorder II, depression, and anxiety.  In December 
2005, the Veteran sought to reopen his claim for service 
connection for depression/nervous disorder.  Records of VA 
treatment subsequently associated with the claims file 
reflect findings of mood disorder, depression, anxiety, 
dissociative fugue, and posttraumatic stress disorder (PTSD).  
Accordingly, as the diagnoses both prior to and since the 
February 2004 rating decision include several diagnoses, 
including depression and anxiety, the Veteran is not seeking 
service connection for a different diagnosed disease or 
injury, and new and material evidence is required to reopen 
the claim. 

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a February 2004 rating decision, the RO denied service 
connection for a claimed mental condition, specifically, 
bipolar disorder type II/depression/anxiety; although 
notified of the denial in a February 2004 letter, the Veteran 
did not initiate an appeal.  

3.  Evidence associated with the claims file since the 
February 2004 denial of the claim for service connection 
includes additional relevant service treatment records which, 
by definition, constitute new and material evidence.  



CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for a psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the request to reopen the 
claim for service connection for a psychiatric disability, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Factual Background and Analysis

In September 2003 the Veteran filed a claim for service 
connection for a mental condition.  In the February 2004 
rating decision, the RO denied service connection for bipolar 
disorder type II/depression/anxiety (claimed as mental 
condition).  In the rating decision, the RO indicated that 
review of service treatment records did not reveal any 
complaints of or treatment for any mental condition, and 
there was no medical evidence linking bipolar disorder type 
II/depression/anxiety to any in-service event or occurrence.  
Although notified of the RO's February 2004 denial in a 
February 2004 letter, the Veteran did not perfect an appeal 
of that decision, and it became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.104 (2009).

Evidence associated with the claims file since the February 
2004 rating decision includes service treatment records 
reflecting that the Veteran was hospitalized in Fort Gordon, 
Georgia, in May and June 1976.  The discharge diagnosis was 
acute situational reaction, severe, manifested by 
hallucinations and anxiety of panic proportion; moderate 
stress of basic training; unknown predisposition.  Additional 
"relevant" service treatment records are, by definition, 
considered new and material evidence.  See 38 C.F.R. § 
3.156(c).  As the records of in-service hospitalization 
associated with the claims file since the February 2004 
rating decision reflect psychiatric treatment, they are 
certainly relevant to the claim for service connection for a 
psychiatric disability. 

[Parenthetically, while the January 2007 statement of the 
case indicates that records of in-service hospitalization in 
June 1976 at the Naval Regional Medical Center in Charleston 
were also associated with the claims file subsequent to the 
February 2004 rating decision, and such a conclusion is 
supported by the August 2006 response from the National 
Personnel Records Center, indicating that records from that 
facility were mailed, these records appear in the envelope of 
service treatment records which was received at the RO in 
December 2003.  The Board finds that these records were 
likely misplaced in this envelope after being associated with 
the record in August 2006.  In any event, the records from 
the Veteran's hospitalization at Fort Gordon, which are 
included in the envelope associated with the claims file in 
August 2006, are, as discussed above, sufficient to reopen 
the claim.]   

Therefore, as new and material evidence has been received, 
the claim for service connection for a psychiatric disability 
is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for a psychiatric disability has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further 
action on the claim remaining on appeal is warranted.  

The Board notes that an August 2003 record of VA treatment 
reflects that the Veteran was referred to Social Security to 
apply for Social Security disability.  A December 2005 record 
of VA treatment for chronic back pain reflects that the 
Veteran was disabled secondary to chronic low back pain, 
depression, and anxiety.  During VA treatment in June 2007, 
the Veteran reported that he was on disability.  It appears 
from the statements that the Veteran has made during VA 
treatment that he is receiving Social Security disability 
benefits.  While Social Security Administration (SSA) records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when VA is put on notice of the existence of 
SSA records, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA 
records have not previously been associated with the claims 
file and may be pertinent to the claim remaining on appeal 
these records should be requested.

As a final matter, the Board notes that a March 2006 e-mail 
in the claims file from the RO to the Records Management 
Center (RMC), reflects that there was a search for the 
Veteran's claims file.  The RMC responded that it was unable 
to locate the record requested, and added that, if the RO had 
not located the folder after circularizing the ROs, the RO 
could establish a rebuilt folder and insert the "Y" rebuilt 
indicator in the VA Beneficiary Identification and Records 
Locator Subsystem (BIRLS).  An April 2006 BIRLS print-out 
includes a "Y" in the "rebuilt" field and an April 2006 
VCAA letter advised the Veteran that the RO had been unable 
to locate his original claims file.  However, the claims file 
currently before the Board appears to be the original file.  
In this regard, the September 2003 claim for service 
connection is included in the claims file, and the Veteran 
reported on that form that he had never filed a claim with 
VA.  On remand, the AMC/RO should review the claims file and 
clarify whether it represents the original claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and clarify whether it represents 
the original claims file.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the Veteran for a psychiatric 
disability.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should obtain from the SSA 
a copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claim remaining on 
appeal, as well as copies of all medical 
records underlying those determinations.  

4.  After ensuring that the development 
is complete, re-adjudicate the claim for 
service connection for a psychiatric 
disability.  If not fully granted, issue 
a supplemental statement of the case 
before returning the claim to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


